Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Catherine D. Randolph appeals the district court’s orders dismissing her civil complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Randolph v. Clifton T. Perkins Hosp. Ctr., No. 1:10-ev-00284-JFM, 2010 WL 672844 (D.Md. Feb. 19, 2010). We deny Randolph’s emergency petition for review, as well as her motions for appointment of counsel, stay pending appeal, and an expe*47dited decision. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.